Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10, 11, 14, 15, 18, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Klouda (DE 202008010227 U1), hereinafter Klouda, in view of Lecomte (FR 2339134 A1), hereinafter Lecomte

Regarding claim 1, Klouda discloses a burner apparatus for burning a pre-mixed gas and air mixture, the burner apparatus comprising: 
a generally cylindrical burner wall extending continuously from a first end to a second end, the burner wall having a cylinder axis (“The torch body ( 33 ) can be used as a rotation axis ( 41 ), as a cylindrical or cone body” paragraph [0019]), the burner wall including: 
a plurality of ridges (“convex ( 5 ) and concave ( 4 ) Surface sections” paragraph [0019]); 
a plurality of grooves, each groove defined between adjacent ridges and including a pair of slopes (“convex ( 5 ) and concave ( 4 ) Surface sections” paragraph [0019]), each slope including an area of permeability having openings defined therein from which flames can project (“outlet openings ( 1 )” paragraph [0019]), wherein the ridges and grooves are coaxially disposed relative to the cylinder axis, the ridges and grooves extend all the way around a circumference of the generally cylindrical burner wall and the ridges and grooves alternate in an axial direction parallel to the cylinder axis (Figure 3 is a “cylindrical or cone body” paragraph [0019]. Figure 8 shows the ridges and grooves may extend all the way);  

the flames from opposed slopes creating a circular band of flames adjacent each groove (The openings are directed toward the groove), the circular bands of flames being separated by circular bands of lesser or no flames adjacent each ridge (No openings are shown on the ridges); 
wherein the openings defined in the slopes include a row of openings defined in each slope along a line extending in a direction generally parallel to a respective groove (Figure 3); and 
wherein the row of openings in the slopes of each pair of opposing slopes are opposing rows of openings located at equal heights above a bottom of the groove between the slopes Figure 3).

    PNG
    media_image1.png
    561
    445
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    558
    346
    media_image2.png
    Greyscale

Klouda does not disclose:
wherein the openings defined in the slopes are configured to project the flames in a direction extending above an opposing slope and respective ridge; or
wherein the openings defined in each slope are configured to project the flames such that a noise cancelling effect is achieved with destructive pressure wave interference created by the flames.

However, Lecomte teaches:
wherein the openings defined in the slopes are configured to project the flames in a direction extending above an opposing slope and respective ridge (Figure 3); and


    PNG
    media_image3.png
    357
    286
    media_image3.png
    Greyscale

In view of Lecomte’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein the openings defined in the slopes are configured to project the flames in a direction extending above an opposing slope and respective ridge; and
wherein the openings defined in each slope are configured to project the flames such that a noise cancelling effect is achieved with destructive pressure wave interference created by the flames as is taught in Lecomte, in the burner apparatus disclosed by Klouda.
One would have been motivated to include:
wherein the openings defined in the slopes are configured to project the flames in a direction extending above an opposing slope and respective ridge; and
wherein the openings defined in each slope are configured to project the flames such that a noise cancelling effect is achieved with destructive pressure wave interference created by the flames because 

Regarding claim 2, Klouda, as modified by Lecomte, discloses the burner apparatus of claim 1, wherein each area of reduced permeability of the ridges is less than half as permeable as the area of permeability of each slope (The ridges are not permeated).

Regarding claim 3, Klouda, as modified by Lecomte, discloses the burner apparatus of claim 1, wherein the area of reduced permeability includes no openings defined therein (The ridges are not permeated).

Regarding claim 10, Klouda, as modified by Lecomte, discloses the burner apparatus of claim 1, wherein the burner wall includes an outer surface, and a flexible foraminous material is disposed on the outer surface of the burner wall (“gas-permeable cover layer ( 3 )” paragraph [0019]).

Regarding claim 11, Klouda, as modified by Lecomte, discloses the burner apparatus of claim 10, wherein the foraminous material is affixed to the burner wall such that the foraminous material closely follows the shape of the burner wall (Figure 3).

Regarding claim 14, Klouda, as modified by Lecomte, discloses the burner apparatus of claim 1, wherein the generally cylindrical burner wall includes an end cap, and the end cap includes ridges and grooves defined between adjacent ridges (34).

Regarding claim 15, Klouda, as modified by Lecomte, discloses the burner apparatus of claim 14, wherein the ridges and the grooves defined in the end cap form concentric circles (Figure 8).

Regarding claim 18, Klouda discloses a burner apparatus for burning a pre-mixed gas and air mixture, the burner apparatus comprising: 
a cylindrical burner wall extending continuously from a first end to a second end and having a cylinder axis (“The torch body ( 33 ) can be used as a rotation axis ( 41 ), as a cylindrical or cone body” paragraph [0019]), the cylindrical burner wall including: 
a plurality of ridges (“convex ( 5 ) and concave ( 4 ) Surface sections” paragraph [0019]); and 
a plurality of grooves, each groove defined between adjacent ridges and including first and second opposed slopes (“convex ( 5 ) and concave ( 4 ) Surface sections” paragraph [0019]); 
wherein each of the ridges and the grooves extends in a direction perpendicular to the cylinder length and concentrically all the way around the cylinder axis (Figure 3 is a “cylindrical or cone body” paragraph [0019]. Figure 8 shows the ridges and grooves may extend all the way); 
the first slope of each groove including a first group of openings defined in the cylindrical burner wall, each opening of the first group of openings configured to allow a respective first flame to project therefrom, thereby producing first flame pressure waves (“outlet openings ( 1 )” paragraph [0019]); 
the second slope of each groove including a second group of openings defined in the cylindrical burner wall, each opening of the second group of openings configured to allow a respective second flame to project therefrom, thereby producing second flame pressure waves (“outlet openings ( 1 )” paragraph [0019]); 
wherein the first group of openings and the second group of openings are oriented such that the first and second flames create a circular band of flames adjacent each groove (The openings are directed toward the groove);
wherein each of the ridges defines an area of reduced permeability relative to each of the slopes (No openings are shown on the ridges); and 
wherein the circular bands of flames are separated by circular bands of lesser or no flames adjacent each ridge (No openings are shown on the ridges).



However, Lecomte teaches wherein the first group of openings and the second group of openings are oriented such that the first flame pressure waves and the second flame pressure waves destructively interfere with each other to reduce noise (The flames of Lecomte are oriented toward each other in a way which is significantly similar to that which is claimed. It would be expected that there would be some destructive interference).

In view of Lecomte’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the first group of openings and the second group of openings are oriented such that the first flame pressure waves and the second flame pressure waves destructively interfere with each other to reduce noise as is taught in Lecomte, in the burner apparatus disclosed by Klouda.
One would have been motivated to include wherein the first group of openings and the second group of openings are oriented such that the first flame pressure waves and the second flame pressure waves destructively interfere with each other to reduce noise because Lecomte states “The meeting and impact at the point of convergence 8 of two jets of mixed gas and air create at this level a slowing down and an energetic stirring of the mixture which ensure at this level the stabilization and attachment of the flame 9” (line 98 of the translation). Therefore, directing the flames as taught by Lecomte will improve flame stabilization.

Regarding claim 19, Klouda, as modified by Lecomte, discloses the burner apparatus of claim 18, wherein the cylindrical burner wall further includes a cylinder length, and the ridges and the grooves alternate along the cylinder length (Figure 3).

Regarding claim 21, Klouda, as modified by Lecomte, discloses the burner apparatus of claim 18, wherein the cylindrical burner wall includes an end cap (34).

Regarding claim 22, Klouda, as modified by Lecomte, discloses the burner apparatus of claim 21, wherein the end cap includes: 
a plurality of end cap ridges (Figure 3); 
a plurality of end cap grooves, each end cap groove defined between adjacent end cap ridges (Figure 3); and 
wherein the end cap ridges and the end cap grooves form concentric circles (Figure 8).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Klouda, in view of Lecomte, and further in view of Benedek (US 5645413 A), hereinafter Benedek.

Regarding claims 7 and 9, Klouda, as modified by Lecomte, discloses the burner apparatus of claim 1. 

Klouda, as modified by Lecomte, does not explicitly disclose wherein adjacent openings are less than about 10 cm from center to center, or wherein the openings each include an opening diameter of less than about 1 cm. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Klouda shows openings, but does not give an indication of scale. However, Benedek states “The geometry of the flame holder--total open area, hole diameters, thickness, and hole spacing--is critical to establishing a stable flame with low emissions that does not flash back or blow off.” Accordingly, it would .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Klouda, in view of Lecomte, and further in view of Marrecau (US 6149424 A), hereinafter Marrecau.

Regarding claim 12, Klouda, as modified by Lecomte, discloses the burner apparatus of claim 1, wherein the burner wall includes an outer surface (Elements 8 and 9 of each element 3). 

Klouda, as modified by Lecomte, does not disclose wherein the foraminous material is spot welded to the burner wall.

However, Marrecau teaches wherein the foraminous material is spot welded to the burner wall (“spot welded to the screen 16”).

    PNG
    media_image4.png
    551
    698
    media_image4.png
    Greyscale


One would have been motivated to include wherein the foraminous material is spot welded to the burner wall because there are a finite number of configurations available to one having ordinary skill in the art for attaching a foraminous material to a burner surface. In this regard, it is noted that Marrecau teaches spot welding. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to the foraminous material of Klouda by spot welding since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 

Claims 16, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Klouda, in view of Leco, and further in view of Ten Hoeve (WO 0244618 A1), hereinafter Ten Hoeve.

Regarding claims 16 and 17, Klouda as modified by Lecomte, discloses the burner apparatus of claim 1, wherein the generally cylindrical burner wall includes: 
an end cap (34); and
a base end (Figures 8, at or near 9).

Klouda as modified by Lecomte, does not disclose:
wherein the end cap is a non-active end cap; or
the non-active end cap comprises a curved end cap having a convex face facing toward the base end of the generally cylindrical burner.

However, Ten Hoeve teaches:
wherein the end cap is a non-active end cap (“impermeable end cap”); and
the non-active end cap comprises a curved end cap having a convex face facing toward the base end of the generally cylindrical burner (“An alternative axial cut of another embodiment of a premix burner 

    PNG
    media_image5.png
    344
    343
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    238
    250
    media_image6.png
    Greyscale

In view of Ten Hoeve’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include:
wherein the end cap is a non-active end cap; and
the non-active end cap comprises a curved end cap having a convex face facing toward the base end of the generally cylindrical burner as is taught in Ten Hoeve, in the burner apparatus as presently modified.
One would have been motivated to include:
wherein the end cap is a non-active end cap; and
the non-active end cap comprises a curved end cap having a convex face facing toward the base end of the generally cylindrical burner because Ten Hoeve states “It is a subject of the present invention to provide tubular burner bodies, which are able to resist better the severe thermal expansions at the connection between tubular burner body and impermeable end cap.” Therefore, including the end cap as taught by Ten Hoeve will better resist severe thermal expansions.

Regarding claim 23, Klouda, as modified by Lecomte, discloses the burner apparatus of claim 21. 

Klouda, as modified by Lecomte, does not disclose wherein the end cap includes a substantially non-active end cap having a concave outer face.

However, Ten Hoeve teaches wherein the end cap includes a substantially non-active end cap having a concave outer face.

In view of Ten Hoeve’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein the end cap includes a substantially non-active end cap having a concave outer face as is taught in Ten Hoeve, in the burner apparatus as presently modified.
One would have been motivated to include wherein the end cap includes a substantially non-active end cap having a concave outer face because Ten Hoeve states “It is a subject of the present invention to provide tubular burner bodies, which are able to resist better the severe thermal expansions at the connection between tubular burner body and impermeable end cap.” Therefore, including the end cap as taught by Ten Hoeve will better resist severe thermal expansions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Le Mer (US 20150167967 A1) “FIGS. 9 to 11 show different variant embodiments of the combustion grid, respectively of cylindrical shape, of flat circular shape and of dihedral shape with a rounded peak”

    PNG
    media_image7.png
    758
    344
    media_image7.png
    Greyscale

Carroll (US 0817751 A) Figure 2

    PNG
    media_image8.png
    273
    163
    media_image8.png
    Greyscale

Lanning (US 3170504 A) Figures 1 and 4

    PNG
    media_image9.png
    262
    500
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    170
    357
    media_image10.png
    Greyscale

Naito (US 4063873 A) “This condition is almost the same as that in the conventional burner plate, but according to this invention there are additionally provided the diametrically opposed burner holes 3c outside the annularly disposed burner holes 3b encircling the center portion burner hole 

    PNG
    media_image11.png
    228
    254
    media_image11.png
    Greyscale

Carbone (US 5997285 A) Figure 9

    PNG
    media_image12.png
    222
    434
    media_image12.png
    Greyscale

Cho (US 20090291402 A1)

    PNG
    media_image13.png
    593
    462
    media_image13.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799